 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALAN BARTLETT,                                     No. 2:18-cv-3052 CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    PAUL PENZONE,
15                       Defendants.
16

17           Plaintiff, who is proceeding pro se and detained in Arizona, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983. On April 2, 2019, plaintiff was directed to submit an application to

19   proceed in forma pauperis on the form used by this district. Plaintiff has now filed a request for

20   leave to proceed in forma pauperis, but he has not filed the form used by this district or submitted

21   a certified copy of his prison trust account statement for the six-month period immediately

22   preceding the filing of the complaint and obtained the certification required on the application

23   form. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided one more opportunity to submit the

24   completed application and the certified copy of his trust account statement in support thereof.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 6) is dismissed without

27   prejudice;

28   /////
                                                        1
 1             2. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   application to proceed in forma pauperis on the form used by this district with a certified copy of

 3   his prison trust account statement for the six month period immediately preceding the filing of the

 4   complaint and the certification required on the application form. Plaintiff’s failure to comply

 5   with this order will result in a recommendation that this action be dismissed without prejudice.

 6             3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8   Dated: May 10, 2019
                                                        _____________________________________
 9
                                                        CAROLYN K. DELANEY
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13   1/1kly
     bart3052.3e
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
